51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James William THOMAS, Plaintiff-Appellant,v.Edward MURRAY;  E.C. Morris;  M.J. Wilkerson;  J.A. Smith;Ellis Wright;  Dr. John Holland;  M.A. Tidwell;  JimmyWebster;  Doctor Henceroth;  Harold Underwood;  Dr. R.Ramsey;  M. Warden;  Doctor Mason;  R. Staples, Captain;C.R. Rowlitte, Defendants-Appellees.
No. 95-6119.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 11, 1995.

James William Thomas, appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA;  Jeff Wayne Rosen, ADLER, ROSEN & PETERS, P.C., Virginia Beach, VA;  Carlyle Randolph Wimbish, III, SANDS, ANDERSON, MARKS & MILLER, Richmond, VA, for appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Thomas v. Murray, No. CA-94-244 (E.D. Va.  Jan. 11, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED..